Citation Nr: 0122488	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of colon cancer due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945, and from September 1948 to September 1969.  

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The RO granted 
entitlement to service connection for residuals of colon 
cancer due to radiation exposure.  A disability rating of 100 
percent, effective from February 26, 1991, to November 30, 
1991, was assigned, followed by a noncompensable rating, 
effective from December 1, 1991.  The veteran appealed.  

In August 2000 the RO granted an increased  compensable 
evaluation of 10 percent for residuals of colon cancer due to 
radiation exposure effective from December 1, 1991.  

The Board is cognizant of the fact that this appeal arises 
from the appellant's dissatisfaction with his initial 
noncompensable and compensable ratings following the grant of 
service connection for the claim on appeal.  In such a case, 
the United States Court of Appeals for Veterans Claims has 
held that "staged ratings" may be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the issue has been recharacterized.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCA, 
or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000).  38 U.S.C.A. 
§ 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 
Vet. App. 280 (2001).

On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal 
Register.  The portion of these regulations 
pertaining to the duty to assist and the duty to 
notify are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these and other reasons detailed below, a 
remand is required.  

The Board also notes that the schedular criteria for 
evaluation of numerous disorders of the digestive system 
pursuant to 38 C.F.R. § 4.114 were changed, effective July 2, 
2001.  When regulations concerning entitlement to a higher 
evaluation are changed during the pendency of an appeal, the 
veteran is entitled to a decision on the claim under the 
criteria more favorable thereto.  Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Additionally, it is noted that the veteran last underwent a 
VA examination in January 2000 to determine the severity of 
his service-connected residuals of colon cancer.  At that 
time, he complained of diarrhea and irritation if he ate 
certain foods.  He occasionally soiled his pants when he had 
gas with seepage of liquids.  It was also noted that he had 
lost 20 pounds in the last two years and that his appetite 
"was off", but that he had said he did not know the reason 
for this.  Following examination, the diagnoses were status 
post resection and colon cancer in remission.  Subsequent to 
that examination, he underwent a colonoscopy in July 2000.  
The examiner's impression at that time was diverticulosis, 
internal hemorrhoids, and normal appearing anastomosis.  The 
plan was to repeat surveillance colonoscopy in three years.  

It is the Board's opinion that to fully assess all residual 
disabling aspects of the residuals of colon cancer, the 
veteran should be afforded a comprehensive contemporaneous 
examination.  

To meet VA's duty to assist the veteran in this case and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
of his residuals of colon cancer.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports if existent.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

3.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran by an appropriate specialist 
to include on a fee basis if necessary 
for the purpose of ascertaining the 
current nature and extent of severity of 
his residuals of colon cancer.

The claims file, copies of the previous 
and amended criteria under 38 C.F.R. 
§ 4.114, and a separate copy of this 
remand, must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies must be conducted.

A detailed history concerning current 
symptoms, to include frequency and 
complaints should be obtained.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed by the 
examiner should be set forth in a 
typewritten (if possible) report.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all new notification 
requirements and development procedures 
contained in the new law are fully 
complied with and satisfied, and 
regulatory changes implementing same are 
satisfied.  38 U.S.C.A. §§ 5102, 5103, and 
5103A, 5107 (West Supp. 2001).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to an 
initial evaluation in excess of 10 percent 
for residuals of colon cancer due to 
radiation exposure with application of the 
previous and amended criteria under 
38 C.F.R. § 4.114.  In so doing, the RO 
must document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson, supra.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time should for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted. The veteran need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
advised that failure to cooperate by reporting for any 
scheduled VA examination(s) may adversely affect the outcome 
of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


